Citation Nr: 0903767	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-17 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to an initial disability rating in excess of 
10 percent for gastroesophageal reflux disease (GERD), also 
claimed a stomach and bowel problems. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran had active service from February 1982 to February 
1985 and from October 2001 to August 2002.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which, inter alia, denied service 
connection for a shoulder condition and granted service 
connection for GERD and assigned an initial noncompensable 
evaluation, effective from August 29, 2002.  The claim was 
readjudicated in a June 2008 rating decision, which increased 
the disability rating for GERD to 10 percent, effective the 
date of the grant of service connection.  

The veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in June 2006.  A transcript of 
the hearing is associated with the veteran's claim folder.

In March 2007, the Board remanded this appeal for further 
development.  A review of the record shows that the remand 
instructions have been complied with.  Stegall v. West, 11 
Vet. App. 268 (1998).  The case has since been returned to 
the Board and is now ready for appellate review.


FINDINGS OF FACT

1.  A chronic right shoulder disability was not incurred in 
or aggravated by service and has not been shown to be 
causally related to service.

2.  The veteran's GERD is not manifested by persistently 
recurrent epigastric distress, vomiting, substernal or arm or 
shoulder pain, or considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).

2.  The criteria for an initial rating in excess of 10 
percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.6, 4.7, 4.114, 
Diagnostic Code 7346 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006

Regarding the veteran's claim for service connection for 
residuals of a right shoulder disability, the RO provided the 
appellant pre-adjudication notice by letter dated in July 
2003, which substantially complied with the notice 
requirements.  Although the notice did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In regard to the veteran's claim for an increased rating for 
GERD, the Board notes that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven.  Thereafter, 38 U.S.C.A. § 5103(a) notice is no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of August 29, 2002, the day after his 
separation from service, and a noncompensable rating was 
assigned.  He was provided notice how to appeal that 
decision, and he did so, demonstrating his actual knowledge 
of what was required to substantiate a higher rating in his 
argument included with his Notice of Disagreement.  He was 
provided a statement of the case that advised him of the 
applicable law and criteria required for a higher rating.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the 
earliest date permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by counsel for most of the appeal.  Overton v. Nicholson, 20 
Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 891. 

VA has obtained service treatment records, assisted the 
veteran in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection for Residuals of Right Shoulder Injury

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran is seeking service connection for residuals of a 
right shoulder injury he believes he sustained during active 
service.  Service treatment records dated in December 1984 
show that he sought treatment for pain in his right shoulder 
after he slammed his arm into another player during a 
basketball game.  There was no swelling or tenderness to 
touch and range of motion was good, with no pain.  He was 
diagnosed with a soft tissue injury.  On a medical history 
form completed in November 1989, the veteran reported having 
a "painful or 'trick' shoulder."  A medical record dated in 
July 2002 notes an abnormality of the right shoulder which 
appears to be a scar, tattoo, or identifying body mark.  

The veteran underwent a VA examination of his shoulder in 
August 2003.  He reported that he had experienced stiffness 
in his shoulders during his most recent period of service.  
On examination, both shoulders were found to be normal, with 
full range of motion without pain.  Both shoulders were 
stable to traction.  The examiner opined that the veteran's 
complaints were related to the "extreme activity" demanded 
of him.  He concluded that the veteran's "muscle aching" 
was transient and there was "nothing of significance" in 
the physical examination.

The veteran was treated in a VA facility in October 2003, 
when he complained of pain in his right shoulder.  His 
condition was assessed as "rotator cuff tendonitis," and a 
MRI of the right shoulder was ordered.  A November 2003 MRI 
revealed small, subchondral cysts in the humeral head but no 
other abnormal findings.  

Pursuant to the Board's remand instructions, the veteran 
underwent a VA examination of his right shoulder in April 
2008.  The examiner stated that he reviewed the veteran's 
medical records.  The veteran described shoulder pain that 
began in service and had become progressively worse.  He 
reported no history of trauma or surgeries.  Upon 
examination, the veteran was found to have pain, weakness, 
and stiffness in his right shoulder, but there was no 
deformity or instability.  There were no episodes of 
dislocation, subluxation, or locking and no flare ups.  There 
was warmth, swelling, and tenderness.  The veteran had 
flexion in his right shoulder from 0 to 140 degrees with pain 
at 90 degrees, and abduction from 0 to 140 degrees with pain 
at 90 degrees.  The examiner noted there was evidence of mild 
irregularity and spurring of the lateral aspect of the 
acromion and small spurs in the humeral head.  He diagnosed 
mild degenerative changes.  In a June 2008 addendum, the 
examiner stated that the veteran's degenerative arthritis is 
less likely than not related to his active service, noting 
that there was no evidence of follow up treatment after the 
1984 basketball injury and no clinic visits for shoulder pain 
in service.  


After carefully reviewing the relevant evidence, the Board 
concludes that the veteran's right shoulder disability is not 
related to his service.  Although there is evidence of an in-
service injury, there is no indication that the veteran 
sustained a chronic disability as a result of this injury.  
The evidence does not show continuity of symptomatology since 
service.  Even though the veteran reported a shoulder problem 
on a 1989 medical form, there is no evidence that he ever 
sought treatment for his shoulder pain after the initial 
injury.  Furthermore, the only competent medical opinion of 
record states that the veteran's current arthritis is not 
related to his service.  Without competent medical evidence 
liking the veteran's shoulder disability to his service, 
there is no basis for service connection.  

The veteran's representative suggests that the VA examiner 
who conducted the April 2008 examination lied about having 
reviewed the record because he was not aware that a medical 
nexus opinion was requested.  The representative argues that 
the results of that examination should therefore be 
disregarded.  The Board finds that the examiner's statements, 
both at the examination and in his June 2008 addendum, make 
it clear that he did review the record before rendering his 
opinion.  He refers not only to the veteran's in-service 
injury but also to previous treatment and imaging studies.  
Since the evidence shows that he examiner did review the 
record and ultimately provided a nexus opinion as requested, 
there is no justification for disregarding the examination 
results.   

In summary, the evidence does not show that the veteran's 
current right shoulder disability is related to service.  
Accordingly, service connection is denied.  

Increased Rating for GERD

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2006).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  An appeal from the initial assignment of a 
disability rating, as in this case, requires consideration of 
the entire time period involved, and contemplates "staged 
ratings" where warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran is seeking an increased rating for GERD, also 
described as stomach and bowel problems, currently rated as 
10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
(DC) 7346, hiatal hernia. He reports that he is taking 
medication which does not help his symptoms.  He further 
contends that his lifestyle had changed because of his 
disability in that he is sometimes unable to leave his home 
due to bowel problems. 

Under DC 7346, a 60 percent rating is warranted where there 
are symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive or severe impairment of health.  A 30 
percent evaluation is warranted where there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is appropriate where two or more of the 
symptoms for the 3o percent evaluation are present with less 
severity.  

Service treatment records show that the veteran began taking 
medication for his GERD in service as early as 2002.  He 
underwent a VA examination in August 2003, in which he 
reported that his appetite was stable and he was 
progressively gaining weight.  He denied any abdominal pain 
and stated that he had some acid reflux that was well-
controlled with medication.  He had no diarrhea, 
constipation, or melena.  


The veteran underwent a VA examination in February 2004.  He 
reported an acidic burning sensation in the epigastrium.  He 
had no melena and no hematemesis.  He stated that he feels 
nauseous at times and brings up liquids.  He described 
soreness in his stomach.  Diagnostic tests revealed that his 
swallowing mechanism was normal and the esophageal mucosal 
pattern and peristaltic activity were otherwise normal.  

Pursuant to the Board's remand instructions, the veteran 
underwent a digestive examination in April 2008.  The veteran 
reported that his GERD was first diagnosed in 2001, when he 
experienced chest pain and indigestion.  He states that he 
was placed on medication, but the disease had become 
progressively worse.  It was aggravated by some foods.  The 
veteran reported that he experienced nausea, vomiting, 
diarrhea, pyrosis, and epigastric pain.  On examination, 
there was epigastric tenderness to palpation.  Diagnostic 
tests revealed a normal upper GI series with no evidence of 
GERD.  The examiner concluded that the veteran's symptoms 
arose from his service-connected GERD but they did not have 
any significant effects on his occupation or usual daily 
activities.  In a May 2008 addendum, the examiner added that 
the veteran's symptoms are classic GERD symptoms and 
therefore his "stomach problems" are likely caused by his 
service-connected GERD.  

The foregoing evidence indicates that the veteran's GERD does 
not warrant a disability rating in excess of the currently 
assigned 10 percent.  The evidence shows that he does 
experience several of the indicated symptoms, including 
epigastric distress, pyrosis, and regurgitation.  However, he 
does not experience weight loss or poor appetite, and 
diagnostic tests show that his GI tract is normal.  Thus, the 
evidence does not suggest that his GERD produces considerable 
impairment of his health.  Furthermore, according to the 
examiner's assessment, his stomach symptoms do not 
significantly affect his health or otherwise impede his 
occupation or daily life.  Under the circumstances, the 
veteran's symptoms more closely approximate a 10 percent 
evaluation.  Accordingly, a disability rating in excess of 10 
percent for GERD must be denied. 


ORDER

Service connection for residuals of a right shoulder 
disability is denied.

An initial disability rating in excess of 10 percent for 
service-connected GERD is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


